           Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                     GRAND JURY H-19-1


UNITED STATES OF AMERICA                           CRIMINAL NO. 3:21CR_ _ (              )

                V.                                 VIOLATIONS:

OLGA AUCAPINA, a.k.a. Olga                         18 U.S.C. § 371
Aucapina Paredes,                                  (Conspiracy to Commit Offense or to
                                                   Defraud United States)
 DIEGO AUCAPINA, a.k.a. Diego
 Aucapina Paredes,                                 18 U.S.C. § 286
                                                   (Conspiracy to Defraud the Government
 JAIRO SANTIAGO SARANGO                            With Respect to Claims)
 SOLANO, a.k.a. Jairo Santiago
 Sarango, and                                      18 U.S.C. § 1956(h) (Conspiracy to
                                                   Commit Money Laundering)
 EDWIN F. GUTIERREZ
                                                   18 U.S.C. § 641
                                                   (Theft of Public Money)

                                         INDICTMENT

       The Grand Jury charges:

                                  GENERAL ALLEGATIONS

       At all times relevant to this Indictment, unless otherwise specified:

                                         The Defendants

      1.       The defendant OLGA AUCAPINA, a.k.a. Olga Aucapina Paredes ("OLGA

AUCAPINA") is a citizen of Ecuador who resides in Connecticut.

      2.       The defendant DIEGO AUCAPINA, a.k.a. Diego Aucapina Paredes ("DIEGO

AUCAPINA") is a citizen of Ecuador who resides in Connecticut.

      3.       The defendant JAIRO SANTIAGO SARANGO SOLANO, a.k.a. Jairo Santiago

Sarango ("SOLANO") is a citizen of Ecuador who resides in Connecticut.
           Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 2 of 11




      4.       The defendant EDWIN F. GUTIERREZ ("GUTIERREZ") is a citizen of Ecuador

who resides in Connecticut.

                                   Relevant Bank Accounts

      5.       GUTIERREZ is the sole authorized signor for bank account number ending in 8114

("Account 8114") at First Niagara Bank.

      6.       GUTIERREZ is the sole authorized signor for bank account number ending in 9813

("Account 9813") at Wells Fargo Bank, N.A.

      7.       OLGA AUCAPINA is the sole authorized signor for bank account numbers ending

in 0633 ("Account 0633") and 3504 ("Account 3504") at People's United Bank.

      8.       OLGA AUCAPINA and her relative, an individual with initials N.Z., whose true

identity is known to the Grand Jury, are the sole authorized signors for bank account numbers

ending in 9241 ("Account 9241") and 9662 ("Account 9662") at Wells Fargo Bank, N.A.

      9.       SOLANO is the sole authorized signor for bank account number ending in 3079

("Account 3079") at First Niagara Bank.

       10.     SOLANO is the sole authorized signor for bank account number ending in 6032

("Account 6032") at People's United Bank.

       11.     Wells Fargo Bank, N.A. account number ending in 4805 ("Account 4805") was

opened in the name of an individual with initials M.Chu., whose true identity is known to the

Grand Jury, on or about May 18, 2015. Bank statements for that account were sent to an address

where DIEGO AUCAPINA resided.




                                              2
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 3 of 11




                                        ·coUNTONE
                               (Conspiracy to Commit an Offense)

       12.     Paragraphs 1 to 11 are incorporated by reference.

       13.     From in or about May 2013 until in or about April 2017, the exact dates being

unknown to the Grand Jury, in the District of Connecticut and elsewhere, the defendants OLGA

AUCAPINA, DIEGO AUCAPINA, SOLANO, GUTIERREZ, and others known and unknown to

the Grand Jury (collectively, the "Conspirators"), did knowingly and willfully combine, conspire,

confederate, and agree together and with each other to commit offenses against the United States,

that is, to knowingly and willfully embezzle, steal, purloin, and convert to their own use, and the

use of another, money of a value exceeding $1,000, namely, fraudulent tax refunds from the U.S.

Department of the Treasury, which money was property of the United States, in violation of Title

18, United States Code, Section 641.

                              Manner and Means of the Conspiracy

       14.     It was part of the conspiracy that one or more of the Conspirators prepared and filed

fraudulent personal federal income tax returns (and supporting.schedules and forms), in the names

of other foreign nationals ("claimant(s)"), with the Internal Revenue Service ("IRS") in order to

illegally obtain tax refunds from the United States Department of the Treasury. Each tax return

requested a tax refund and stated that the claimant resided in the United States, earned income

during the tax year, and had federal income tax withheld from the claimant's wages. Each return

also indicated it was self-prepared by the claimant. Attached to most of the returns was a Form W-

2 purporting to be from a company in the United States, showing wages that the claimant earned

from that company, and showing the amount of federal income tax that had been withheld from

the claimant's wages. However, in truth and in fact, the claimants never worked for or earned

income from the company listed on the Fonn W-2. In addition, United States Customs and Border


                                                 3
          Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 4 of 11




Protection ("CBP") has no records of the claimants being present in the United States during the

tax years for which the returns were filed. Indeed, in most cases, CBP has no records of the

claimant ever entering the United States.

        15.     It was further pmi of the conspiracy that based on the fraudulent tax returns, the

IRS issued tax refunds payable to the claimants. In most cases, the checks were mailed to an

address listed on the tax return. In one case, the refund was directly deposited to a bank account

listed on the tax return.

        16.     It was further part of the conspiracy that the Conspirators obtained the refund

checks, endorsed them, and deposited them into bank accounts controlled by OLGA AUCAPINA,

SOLANO, GUTIERREZ, and others. In total, between May 2013 and April 2017, the IRS received

at least 34 false tax returns for tax years 2012 through 2016, resulting in tax refunds from the U.S.

Department of the Treasury in excess of $103,000, which refunds were deposited into bank

accounts controlled by OLGA AUCAPINA, SOLANO, GUTIERREZ, and others. For each

fraudulent federal tax refund, the following table lists the initials of the tax claimant (whose true

identity is known to the Grand Jury), the tax year, the approximate date the tax return was signed,

the tax refund amount, the date the IRS issued the refund, the date the tax refund was deposited,

the bank account where the refund was deposited, and the name of the defendant who endorsed

the tax refund check.

Tax        Tax          Date Tax Tax              Date Tax Tax                Bank        Defendant
Claimant's Year         Return   Refund           Refund   Refund             Account     Who
Initials                Signed   Amount           Issued   Deposit                        Endorsed
                                                           Date                           Check
A.L.           2014     1/23/2015    $3,139       3/20/2015     5/18/2015     Account     Olga
                                                                              9241        Aucapina
C.Al.          2014     3/4/2015     $3,205       4/24/2015     9/2/2015      Account     Gutien-ez
                                                                              8114



                                                  4
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 5 of 11




Tax        Tax Date Tax Tax                Date Tax Tax             Bank    Defendant
Claimant's Year Return  Refund             Refund   Refund          Account Who
Initials        Signed  Amount             Issued   Deposit                 Endorsed
                                                    Date                    Check
C.An.       2012   5/12/2015   $3,132.43   9/11/2015    11/6/2015   Account   Olga
                                                                    3504      Aucapina
C.An.       2014   2/10/2015   $3,056      4/24/2015    8/21/2015   Account   Solano
                                                                    3079
C.An.       2015   2/10/2016   $3,246      3/15/2016    3/28/2016   Account   Olga
                                                                    9241      Aucapina
C.B.        2014   2/14/2015   $2,846      7/9/2015     9/10/2015   Account   Olga
                                                                    3504      Aucapina
C.P.        2014   3/17/2015   $3,119      6/12/2015    8/14/2015   Account   Olga
                                                                    3504      Aucapina
E.M.        2014   1/20/2015   $3,139      5/22/2015    7/8/2015    Account   Olga
                                                                    9241      Aucapina
F.C.        2014   4/16/2015   $2,704      6/19/2015    9/17/2015   Account   Gutierrez
                                                                    8114
F.M.        2014   6/17/2015   $2,509      8/7/2015     10/2/2015   Account   Gutierrez
                                                                    8114
G.P.        2014   1/19/2015   $2,900      4/24/2015    8/17/2015   Account   Solano
                                                                    6032
J.B.        2013   no date     $3,244      11/30/2015   1/6/2016    Account   Gutierrez
                                                                    8114
J.B.        2014   2/1/2016    $3,191.75   5/13/2016    7/18/2016   Account   Gutierrez
                                                                    9813
J.G.        2014   1/20/2015   $3,105      3/20/2015    4/16/2015   Account   Olga
                                                                    3504      Aucapina
J.L.        2012   4/7/2014    $3,121.38   3/24/2015    6/22/2015   Account   Olga
                                                                    3504      Aucapina
J.L.        2013   4/7/2014    $3,038.97   3/23/2015    6/29/2015   Account   Olga
                                                                    3504      Aucapina
J.M.        2014   2/5/2015    $2,840      6/1/2015     10/31/2015 Account    Gutierrez
                                                                   8114
M.A.        2014   1/30/2015   $3,239      7/6/2015     11/9/2015   Account   Gutierrez
                                                                    8114
M.Chi.      2013   3/11/2015   $2,900      5/15/2015    7/17/2015   Account   Olga
                                                                    3504      Aucapina

                                           5
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 6 of 11




Tax        Tax Date Tax Tax                 Date Tax Tax            Bank      Defendant
Claimant's Year Return  Refund              Refund   Refund         Account   Who
Initials        Signed  Amount              Issued   Deposit                  Endorsed
                                                     Date                     Check
M.Chu.      2016   31112017     Unpaid      NIA         NIA
M.L.        2015   31412016     $3,144      511812016   511812016   Account   M.Chu.
                                                                    4805
M.Pa.       2014   4/112015     $2,792.25   61112015    12/1812015 Account    Gutierrez
                                                                   8114
M.Pu.       2013   5/1112015    $3,131.15   712412015   1012612015 Account    Solano
                                                                   6032
M.Pu.       2014   111912015    $3,165      412412015   61312015    Account   Olga
                                                                    9662      Aucapina
N.B.        2013   1012812014   $5,234      121512014   11612015    Account   Olga
                                                                    3504      Aucapina
N.C.        2014   111612015    $3,063      21612015    2/1712015   Account   Olga
                                                                    9241      Aucapina
N.H.        2014   311712015    $3,424.12   611/2015    1112512015 Account    Solano
                                                                   3079
N.M.        2014   312412015    $3,128      712312015   9110/2015   Account   Gutierrez
                                                                    8114
N.R.        2012   5/712013     $3,072.86 2/1312015     31212015    Account   Solano
                                                                    3079
R.C.        2014   112912015    $3,251      41312015    10/712015   Account   Gutierrez
                                                                    8114
R.E.        2014   1/2912015    $3,256      711312015   1012112015 Account    Gutierrez
                                                                   8114
R.P.        2014   211712015    $2,636      41312015    9/1412015   Account   Gutierrez
                                                                    8114
R.W.        2013   101212014    $3,165      212312015   311212015   Account   Olga
                                                                    9241      Aucapina
Y.C.        2014   1/21/2015    $3,190      412412015   1012712015 Account    Gutierrez
                                                                   8114




                                            6
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 7 of 11




       17.     It was further part of the conspiracy that with respect to the proceeds of the

fraudulent tax refunds, the Conspirators spent some it for their personal use and wired some of it

to the Conspirators' relatives in Ecuador.

                                             Overt Acts

       18.     In furtherance of the conspiracy and to effect the objects thereof, one or more of

the Conspirators committed and caused to be committed the following overt acts, among others,

in the District of Connecticut and elsewhere:

               a.      For each of the tax refunds listed in the table in Paragraph 16 above, on or

about the dates listed under "Tax Refund Deposit Date," the defendant listed under "Defendant

Who Endorsed Check" deposited and caused the deposit of the tax refund check into the listed

"Bank Account," with each such deposit constituting a separate overt act.

               b.      On or about March 5, 2015, SOLANO sent and caused others to send a wire

transfer from Account 3079 in the amount of $20,000, which included proceeds from one or more

of the tax refund checks listed in Paragraph 16 above, to an individual with initials L.S., whose

true identity in known to the Grand Jury, in Ecuador.

               c.      On or about September 4, 2015, GUTIERREZ sent and caused others to

send a wire transfer, via Western Union, in the amount of $2,700, which included proceeds from

one or more of the tax refund checks listed Paragraph 16 above, to an individual with initials L.A.,

whose true identity in known to the Grand Jury, in Ecuador. The individual with initials L.A. is a

relative of OLGA AUCAPINA and DIEGO AUCAPINA.

               d.      On or about October 7, 2015, GUTIERREZ sent and caused others to send

a wire transfer, via Western Union, in the amount of$1,450, which included proceeds from one or

more of the fraudulent tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.



                                                 7
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 8 of 11




               e.      On or about October 12, 2015, GUTIERREZ sent and caused others to send

a wire transfer, via Western Union, in the amount of $1,600, which included proceeds from one or

more of the tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.

               f.      On or about October 14, 2015, GUTIERREZ sent and caused others to send

a wire transfer, via Western Union, in the amount of $1,600, which included proceeds from one or

more of the tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.

               g.      On or about October 22, 2015, GUTIERREZ sent and caused others to send

a wire transfer, via Western Union, in the amount of $1,500, which included proceeds from one or

more of the tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.

               h.      On or about October 23, 2015, GUTIERREZ sent and caused others to send

a wire transfer, via Western Union, in the amount of $1,190, which included proceeds from one or

more of the tax refund checks listed Paragraph 16 above, to an individual with initials E.P., whose

true identity in known to the Grand Jury, in Ecuador. The individual with initials E.P. is a relative

of OLGA AUCAPINA and DIEGO AUCAPINA.

               1.      On or about November 3, 2015, GUTIERREZ sent and caused others to

send a wire transfer, via Western Union, in the amount of $1,000, which included proceeds from

one or more of the tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.

               J.      On or about December 12, 2015, GUTIERREZ sent and caused others to

send a wire transfer, via Western Union, in the amount of $1,000, which included proceeds from

one or more of the tax refund checks listed Paragraph 16 above, to L.A. in Ecuador.

               k.      On or about March 4, 2016, OLGA AUCAPINA entered a post office and

handed a postal employee an envelope addressed to the IRS containing the tax return for claimant

M.L. for tax year 2015, as described in Paragraph 16 above, to be mailed to the IRS. OLGA



                                                  8
          Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 9 of 11




AUCAPINA purchased first-class postage and certified mail for the envelope containing M.L.'s

tax return.

        All in violation of Title 18, United States Code, Section 371.

                                        COUNT TWO
                (Conspiracy to Defraud the Government With Respect to Claims)

       19.      Paragraphs 1 to 11 and 14 to 18 are incorporated by reference.

       20.      From in or about May 2013 until in or about April 2017, the exact dates being

unknown to the Grand Jury, in the District of Connecticut and elsewhere, the defendants OLGA

AUCAPINA, DIEGO AUCAPINA, SOLANO, GUTIERREZ, and others known and unknown to

the Grand Jury, did knowingly and willfully enter into an agreement, combination, and conspiracy

with each other to defraud the United States and the IRS by obtaining and aiding to obtain the

payment of false, fictitious, and fraudulent claims, that is, federal tax refunds.

        All in violation of Title 18, United States Code, Section 286.

                                         COUNT THREE
                            (Conspiracy to Commit Money Laundering)

       21.      Paragraphs 1 to 11 and 14 to 18 are incorporated by reference.

       22.      From in or about May 2013 until in or about April 2017, the exact dates being

unknown to the Grand Jury, in the District of Connecticut and elsewhere, the defendants OLGA

AUCAPINA, DIEGO AUCAPINA, SOLANO, GUTIERREZ and others known and unknown to

the Grand Jury, did knowingly and willfully combine, conspire, and agree with each other to

commit offenses against the United States in violation of Title 18, United States Code, Section

1956, namely:

                a.     to knowingly conduct and attempt to conduct financial transactions

affecting interstate and foreign commerce, specifically, depositing the tax refunds and causing the

wire transfers described in Paragraph 18 a to j above, which involved the proceeds of a specified
                                                   9
         Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 10 of 11




unlawful activity, that is, theft of public money, in violation of Title 18, United States Code,

Section 641, knowing that the transactions were designed in whole or in part to conceal or disguise

the nature, the location, the source, the ownership, and the control of the proceeds of said specified

unlawful activity and that while conducting and attempting to conduct such financial transactions,

they knew that the property involved in the financial transactions represented the proceeds of some

form of unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i);

and

               b.      to knowingly transport, transmit, and transfer monetary instruments and

funds from a place in the United States to a place outside the United States, specifically, the wire

transfers described in Paragraph 18 b to j above, knowing that the monetary instrument or funds

involved in the transportation, transmission, or transfer represent the proceeds of some form of

unlawful activity and knowing that such transportation, transmission, or transfer is designed in

whole or in part to conceal or disguise the nature, the location, the source, the ownership, or the

control of the proceeds of specified unlawful activity, that is, theft of public money, a felony

violation of Title 18, United States Code, Section 641, in violation of Title 18, United States Code,

Section 1956(a)(2)(B)(i).

        All in violation of Title 18, United States Code, Section 1956(h).




                                                  10
        Case 3:21-cr-00113-JBA Document 1 Filed 07/06/21 Page 11 of 11




                                        COUNTFOUR
                                    (Theft of Public Money)

      23.     Paragraphs 1 to 11 and 14 to 18 are incorporated by reference.

      24.     On or about March 28, 2016, in the District of Connecticut and elsewhere, the

defendant OLGA AUCAPINA did knowingly and willfully embezzle, steal, purloin, and convert

to her own use, and the use of another, money of a value exceeding $1,000, namely, a tax refund

in the amount of$3,246 issued to claimant C.An. from the U.S. Department of the Treasury, which

money was property of the United States.

       All in violation of Title 18, United States Code, Section 641.

                                        COUNT FIVE
                                    (Theft of Public Money)

      25.     Paragraphs 1 to 11 and 14 to 18 are incorporated by reference.

      26.     On or about July 18, 2016, in the District of Connecticut and elsewhere, the

defendant GUTIERREZ did knowingly and willfully embezzle, steal, purloin, and convert to his

own use, and the use of another, money of a value exceeding $1,000, namely, a tax refund in the

amount of $3,191.75 issued to claimant J.B. from the U.S. Department of the Treasury, which

money was property of the United States.

       All in violation of Title 18, United States Code, Section 641.

                                                     A TRUE ljJLL

                                                       /s/                              )



UNITED STATES OF AMERICA


L   ARDCBOYLE
ACTING UNITED STATE


NEERAJ N. PATEL
ASSISTANT UNITED STATES ATTORNEY
                                                11
